DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The use of the term VELCRO, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7,9,10 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, line 2, applicant states that the outer garment has “two armpits”. However, an armpit is an indentation under a human persons arms. It appears that the element on the garment is actually an “armhole”. 
  In claim 1, line 6, the term “ intermittently” is not clear in that it is not clear as to how the attachment means is intermittently secured such as if it is attached in a time period and not attached in a separate time period. It appears that the term applicant actually meant was  a “spaced  securement”   wherein the top edge of the bralette is secured  in a spaced fashion along the edge with spaced apart fasteners.  In claim 1, line 6 “secure” should read  - - secured    - - .   It is not clear as  to how the attachment is not at the armpit since the armpit on a human is  within the cavity under the arm and not along the chest or body of the wearer.   The area could also be described as an under arm  garment edge. 
In claim 1, line 9, it is not clear as to what a “finishing” is.    IN claim 1, line 10, “The locations” as no antecedent  basis.  
The term “minimally” in claim 2 is a relative term which renders the claim indefinite. The term “minimally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. I ti s also not clear as to where in the specification the term has been clearly defined.   The metes and bounds of the term is not clear.   The term “minimal” means  a small amount. However it is not clear as to how   small the term ”minimally” encompasses.   

In claim s   6,7, 9, 10 and 13-20  the term The term “intermittently secured” is not clear as in claim 1.  He term in the claims is confusing in that it implies that the attachment means is partially secured and then unsecured at the same attachment means location.   The structure appears to actually be  a spaced attachment means.   Wherein the fasteners are spaced along an edge of  the garment.  

In claim 12, lines 4  and 8 the term “two armpits” is not clear as discussed above in regard to claim 1. 
In claim 15,lines 4 and 5 are not  clear in that applicant claims the attachment means intermittently and then continuously and it is not clear if it is in different locations or is one or the other. 

In claim 16, lines 3 and 6; claim 17, line 8  and  claim 18, lines 3 and 8;   the term “armpits” is not clear as  discussed above.

However, the claims, as best understood, have been examined on their merits. 


 Claim1-7,9,10 and 12-20  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
None of the cited references, alone or in combination, disclose the foldover elastic and the same material as the outer garment finishing the  edge of the bralette as in claim 1.  The dependent claims would be allowable for the same reasons as claim 1 and include 2-7,9,10 and 12-20.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732